Filed 8/25/18 P. v. Paez CA2/4
                     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                           SECOND APPELLATE DISTRICT

                                                          DIVISION FOUR




THE PEOPLE,                                                                      B251347

           Plaintiff and Respondent,                                             (Los Angeles County
                                                                                 Super. Ct. No. BA406775)
           v.

ROBERT PAEZ,

           Defendant and Appellant.



           APPEAL from a judgment of the Superior Court of Los Angeles County,
Craig Richman, Judge. Modified and affirmed.
           Goldstein Legal Office and Elana Goldstein, under appointment by the Court of
Appeal, for Defendant and Appellant.
           Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Paul M. Roadarmel, Jr. and
Connie H. Kan, Deputy Attorneys General, for Plaintiff and Respondent.
       Upon his conviction of assault with a deadly weapon and disobeying a court order,
appellant Robert Paez was denied probation and sentenced to five years in state prison.
Among other fines assessed was a domestic violence fine, imposed pursuant to Penal
Code section 1203.097. Appellant’s sole argument on appeal is that this fine should not
have been imposed since he was sentenced to prison, not placed on probation. He is
correct; the opening language of the statute makes it applicable to “a person granted
probation” for particularly described crimes, such as those in this case. Since defendant
was not granted probation, the statute does not apply. Respondent correctly concedes this
error by the trial court.


                                      DISPOSITION
       The judgment is modified to strike the fine imposed under Penal Code section
1203.097. It is affirmed in all other respects. The trial court shall correct the abstract of
judgment accordingly. The superior court is directed to prepare an amended abstract of
judgment and forward it to the Department of Corrections and Rehabilitation.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                   EPSTEIN, P. J.
We concur:



               WILLHITE, J.                        EDMON, J.*




        *Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.


                                              2